                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMAL MOHAMMED FAYYADH,                        :           CIVIL ACTION
                                              :
       Plaintiff,                             :
                                              :
         v.                                   :
                                              :            NO. 18-4882
                    1
ANDREW SAUL,                                  :
Commissioner of Social Security,              :
                                              :
       Defendant.                             :

                                 MEMORANDUM OPINION

       Jamal Mohammed Fayyadh (“Fayyadh” or “Plaintiff”) seeks review, pursuant to 42

U.S.C. § 405(g), of the Commissioner of Social Security’s (“Commissioner”) decision denying

his claim for Supplemental Security Income (“SSI”). 2 In addition to opposing Fayyadh’s

Request for Review, the Commissioner seeks to stay the proceedings. Doc. No. 17. For the

reasons set forth below, the Commissioner’s Motion to Stay will be denied. Fayyadh’s Request

for Review will be granted on the alternative grounds that the Administrative Law Judge (“ALJ”)

who heard this case was not properly appointed in the manner required by the Appointments

Clause of the United States Constitution and that the ALJ’s opinion was not supported by

substantial evidence. This matter will be remanded to the Commissioner for further proceedings

consistent with this Memorandum Opinion, including a hearing before a different ALJ than the


1
    Andrew Saul, the current Commissioner of Social Security, has been automatically
substituted as the Defendant in this case pursuant to Fed. R. Civ. P. 25(d).
2
     In accordance with 28 U.S.C. § 636(c), the parties voluntarily consented to have the
undersigned United States Magistrate Judge conduct proceedings in this case, including the entry
of final judgment. See Doc. Nos. 3, 8.
one who previously reviewed Fayyadh’s application; one who has been properly appointed

pursuant to the Appointments Clause of the United States Constitution.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Fayyadh was born on February 12, 1980. R. at 140. 3 He is a native of Iraq who is unable

to communicate in English. Id. at 140, 165. The record reflects that, sometime in 2005-2006,

while working for an American organization in Iraq, he suffered multiple bullet wounds. 4 See

id. at 175 (dating injury in 2005), 227 (dating injury in 2006). Fayyadh was admitted to the

United States on July 31, 2014 as an asylee. Id. at 24, 164. He applied for SSI benefits on

September 12, 2014, id. at 24, alleging that he became disabled on October 1, 2005 due to

gunshot injuries to his hands and legs. Id. at 166, 175. His application was initially denied on

February 10, 2015. Id. at 45-55. Fayyadh then filed a written request for a hearing on February

25, 2015. Id. at 61-63. A hearing before an ALJ was scheduled for December 8, 2016, but was

continued because Fayyadh was out of the country in Jordan. Id. at 24. The hearing was

rescheduled for March 30, 2017. Id. Fayyadh, however, also failed to appear for the

rescheduled hearing, and his counsel represented that he had not heard from Fayyadh since late

2016 despite having made efforts to contact him. Id. at 39-40. The ALJ proceeded, without

objection from Fayyadh’s counsel, to decide the case on the existing record. Id. at 42-43. On

June 6, 2017, the ALJ issued an opinion determining that Fayyadh was not disabled. Id. at 24-

32. Fayyadh filed an appeal with the Appeals Council on August 10, 2017. Id. at 130-33. On

September 14, 2018, the Appeals Council denied Fayyadh’s request for review, thereby

3
     Citations to the administrative record will be indicated by “R.” followed by the page number.
4
    The ALJ found that Fayyadh had no past relevant work as defined for Social Security
purposes. R. at 31 (citing 20 C.F.R. § 416.964).




                                                 2
affirming the decision of the ALJ as the final decision of the Commissioner. Id. at 1-6. Fayyadh

then commenced this action in federal court.

II.    THE ALJ’S DECISION

       In his decision, the ALJ found that Fayyadh suffered from the following severe

impairments: status post gunshot wound with neuropathy of the foot, major depressive disorder

and posttraumatic stress disorder. Id. at 26. The ALJ concluded, however, that none of

Fayyadh’s impairments, nor the combination of those impairments, met or medically equaled a

listed impairment. Id. at 27-28. The ALJ found that Fayyadh had the residual functional

capacity (“RFC”) “to perform sedentary work, as defined in 20 CFR 416.967(a), except the

claimant is limited to no more than routine repetitive tasks.” Id. at 28. Although a vocational

expert (“VE”) appeared at the hearing, id. at 37, the ALJ did not seek any testimony from her,

either at the hearing or in subsequent interrogatories. See id. at 32. Instead, the ALJ found that

Fayyadh’s physical impairments limited him to sedentary work and that Fayyadh’s “additional

[nonexertional] limitations have little or no effect on the occupational base of unskilled sedentary

work.” Id. The ALJ cited to SSR 96-9p, 1996 WL 374185 (July 2, 1996) as his basis for

concluding that Fayyadh’s nonexertional limitations would not significantly reduce the

occupational base available for persons whose exertional restrictions confined them to sedentary

work. R. at 32. Based on that finding, the ALJ relied on Medical-Vocational Rule 201.23, 20

C.F.R. Part 404, Subpt. P, App. 2 § 201.23, as a framework for concluding that Fayyadh was not

disabled. R. at 32.




                                                 3
III.   FAYYADH’S REQUEST FOR REVIEW

       In his Request for Review, Fayyadh asserts that the appointment of the ALJ who presided

over his case did not comply with the Appointments Clause of the United States Constitution and

that, pursuant to the recent United States Supreme Court decision in Lucia v. Securities and

Exchange Commission, 138 S. Ct. 2044 (2018), his case must be remanded for a new hearing

before a different, properly-appointed ALJ. In addition, Fayyadh argues that the ALJ erred in the

following respects: (1) failing to properly address the medical evidence in formulating his RFC;

and (2) determining that he was capable of performing other work available in the national

economy by relying on the Medical Vocational Grids (the “Grids”) without taking testimony

from a VE.

IV.    SOCIAL SECURITY STANDARD OF REVIEW

       The role of the court in reviewing an administrative decision denying benefits in a Social

Security matter is to uphold any factual determination made by the ALJ that is supported by

“substantial evidence.” 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971);

Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Newhouse v. Heckler, 753 F.2d 283, 285 (3d

Cir. 1985). A reviewing court may not undertake a de novo review of the Commissioner’s

decision in order to reweigh the evidence. Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190

(3d Cir. 1986). The court’s scope of review is “limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner’s finding of fact.” Schwartz v. Halter, 134 F.

Supp. 2d 640, 647 (E.D. Pa. 2001).

       Substantial evidence is a deferential standard of review. See Jones v. Barnhart, 364 F.3d

501, 503 (3d Cir. 2004). Substantial evidence “does not mean a large or considerable amount of



                                                4
evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (quoting Pierce v.

Underwood, 487 U.S. 552, 564-65 (1988)); Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987).

It is “more than a mere scintilla but may be somewhat less than a preponderance of the

evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). The court’s review is

plenary as to the ALJ’s application of legal standards. Krysztoforski v. Chater, 55 F.3d 857, 858

(3d Cir. 1995).

       To prove disability, a claimant must demonstrate some medically determinable basis for a

physical or mental impairment that prevents him or her from engaging in any substantial gainful

activity for a 12-month period. 42 U.S.C. § 1382c(a)(3)(A); accord id. § 423(d)(1). As

explained in the applicable agency regulation, each case is evaluated by the Commissioner

according to a five-step sequential analysis:

       (i) At the first step, we consider your work activity, if any. If you are doing
           substantial gainful activity, we will find that you are not disabled. (ii) At the
           second step, we consider the medical severity of your impairment(s). If you do
           not have a severe medically determinable physical or mental impairment that
           meets the duration requirements in § 416.909, or a combination of impairments
           that is severe and meets the duration requirement, we will find that you are not
           disabled. (iii) At the third step, we also consider the medical severity of your
           impairment(s). If you have an impairment(s) that meets or equals one of our
           listings in appendix 1 of this subpart and meets the duration requirement, we
           will find that you are disabled. (iv) At the fourth step, we consider our
           assessment of your residual functional capacity and your past relevant work. If
           you can still do your past relevant work, we will find that you are not disabled.
           (v) At the fifth and last step, we consider our assessment of your residual
           functional capacity and your age, education and work experience to see if you
           can make an adjustment to other work. If you can make an adjustment to other
           work, we will find that you are not disabled. If you cannot make an adjustment
           to other work, we will find that you are disabled.

20 C.F.R. § 416.920 (references to other regulations omitted).




                                                5
V.     DISCUSSION

       A.      The Commissioner’s Motion to Stay Is Denied

       Fayyadh argues, for the first time in this action, that the appointment of the ALJ who

presided over his case did not comply with the Appointments Clause of the United States

Constitution and that, pursuant to the Supreme Court’s decision in Lucia, his case must be

remanded for a new hearing before a different, properly appointed ALJ. Pl.’s Br. (Doc. No. 12)

at 3-4. The question of whether or not a Social Security claimant may raise an Appointments

Clause challenge for the first time in a Request for Review filed in a federal district court

pursuant to 42 U.S.C. § 405(g) has produced conflicting decisions by courts in this District. 5

The undersigned recently has expressed her opinion on this issue in a Report and

Recommendation issued in Pisacano v. Comm’r of SSA, No. 18-3182 (E.D. Pa. June 27, 2019),

ECF No. 14, and will not address the merits of that question again here. The issue currently is

under review by the United States Court of Appeals for the Third Circuit in two consolidated

cases: Bizarre v. Berryhill, No. 19-1773 (3d Cir.) and Cirko v. Berryhill, No. 19-1772 (3d Cir.).

       The Commissioner has filed a motion in this and other pending cases raising the

Appointments Clause issue, seeking a stay pending the Third Circuit’s decision in Bizarre and

Cirko. See, e.g., Doc. No. 17. This Court also has previously expressed its opinion that a stay in


5
     A number of district judges and magistrate judges in this District have held that a claimant
may raise an Appointments Clause claim for the first time in district court. See, e.g., Kellett v.
Berryhill, No. 18-4757, 2019 WL 2339968 (E.D. Pa. June 3, 2019) (Rice, J.); Ready v. Berryhill,
No. 18-04289, 2019 WL 1934874 (E.D. Pa. Apr. 30, 2019) (Lloret, J.); Culclasure v. Comm’r of
Soc. Sec., 375 F. Supp. 3d 559 (E.D. Pa. 2019) (Kearney, J.); see also Order adopting report and
recommendation, Perez v. Berryhill, No. 18-1907 (E.D. Pa. Apr. 23, 2019), ECF No. 21 (Savage,
J.). A number of other judges in this District have ruled to the contrary. See, e.g., Marchant v.
Berryhill, No. 18-035, 2019 WL 2268982 (E.D. Pa. May 28, 2019) (Kelley, J.); Muhammad v.
Berryhill, 381 F. Supp. 3d 462 (E.D. Pa. 2019) (Pappert, J.); Cox v. Berryhill, No. 16-5434, 2018
WL 7585561 (E.D. Pa. Dec. 18, 2018) (Diamond, J.).



                                                  6
the numerous pending cases raising the Appointments Clause issue is not warranted because it

threatens to cause undue delay and hardship to claimants while it would not serve judicial

efficiency because it would create a backlog of stayed Social Security cases for the Court, thus

threatening even further delay. See Report and Recommendation at 4-7, Fuentes v. Saul, No. 18-

3513 (E.D. Pa. Sept. 26, 2019), Doc. No. 24. In the present case, the Commissioner’s stay

argument carries even less weight because, as discussed infra in section V(B)(3), this Court

would remand the case to the Commissioner regardless of the outcome of the Appointments

Clause issue due to substantive legal error in the ALJ’s decision under review. As a result,

staying the case until the Third Circuit issues its decision will only engender further, unnecessary

delay and further financial hardship on Fayyadh, an indigent plaintiff. See Doc. No. 4 (granting

Fayyadh in forma pauperis status).

       B.      The Case Should Be Remanded Because the ALJ Committed Legal Error in
               His Determination that Fayyadh Could Perform Unskilled Sedentary Work
               Based on His RFC Without Evidentiary Support from VE Testimony or
               from an Administrative Rulemaking by the Commissioner_______________

               1. The Legal Standard for When an ALJ May Decide that Jobs Exist in
                  Sufficient Numbers in the National Economy that a Claimant Could
                  Perform Without Obtaining Evidence on that Subject from a VE____

       This Court is required to reverse the Commissioner’s decisions when they are not

supported by substantial evidence. Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981). At step

five of the Commissioner’s sequential analysis of Social Security applications, the Commissioner

bears the burden to establish through evidence of record that the applicant is able, in light of his

or her individual functional limitations, to perform specific jobs that are available in significant

numbers in the national economy. Gilliland v. Heckler, 786 F.2d 178, 182 (3d Cir. 1986); Rossi

v. Califano, 602 F.2d 55, 57 (3d Cir. 1979). “[A]lthough the Social Security Act contemplates

that disability hearings will be individualized determinations based on evidence adduced at a


                                                  7
hearing,” the Commissioner may also meet his burden by making factual findings through a

rulemaking process “‘to determine issues that do not require case-by-case consideration.’”

Sykes v. Apfel, 228 F.3d 259, 264 (3d Cir. 2000) (quoting Heckler v. Campbell, 461 U.S. 458,

467 (1983)). Although the determination of a particular claimant’s RFC requires an

individualized assessment of the claimant’s remaining abilities based on evidence presented at a

hearing, the type and numbers of jobs available that exist in the national economy for a person

with the claimant’s functional limitations is “the type of general factual issue [that] may be

resolved . . . through rulemaking” without the introduction of evidence in each individual

proceeding. Campbell, 461 U.S. at 467-68.

       Under his rulemaking authority, the Commissioner has promulgated the Grids to establish

whether sufficient jobs exist for a person with a claimant’s particular physical limitations and

other vocational factors. See id. Social Security regulations divide the types of available

occupations into the following categories based on their exertional requirements: “sedentary,

light, medium, heavy or very heavy.” SSR 83-10, 1983 WL 31251, at *2 (Jan. 1, 1983). The

Grids “contain numbered rules within tables that provide short-hand conclusions of ‘disabled’ or

‘not disabled’ at Step Five based upon the claimant’s vocational factors (age, education, and

work experience), coupled with a specific RFC (sedentary, light, medium, heavy, or very heavy

work).” Campbell v. Astrue, No. 09-5356, 2010 WL 4689521, at *4 (E.D. Pa. Nov. 2, 2010).

Applicable regulations define the exertional requirements of each of the exertional categories

based on the claimant’s ability to perform the “primary strength activities [of] sitting, standing,

walking, lifting, carrying, pushing, and pulling.” SSR 83-10, 1983 WL 31251, at *5. When all

of the claimant’s impairments match those of a particular rule in the Grids, the Grids direct the




                                                  8
result of the decision of whether or not a claimant is disabled. 20 C.F.R. Part 404, Subpt. P,

App. 2 § 200.00(a).

       The regulations also recognize that claimants may suffer from limitations other than in

their ability to perform these primary strength activities, which they define as “nonexertional

impairments.” SSR 83-10, 1983 WL 31251, at *7. Nonexertional impairments “include[]

impairments which affect the mind, vision, hearing, speech, and use of the body to climb,

balance, stoop, kneel, crouch, crawl, reach, handle, and use of the fingers for fine activities.” Id.

The Grids do not address such nonexertional impairments. See SSR 85-15, 1985 WL 56857, at

*1 (1985). Instead, they only “provide a framework for consideration of how much the

individual’s work capability is further diminished in terms of any types of jobs within these

exertional ranges that would be contraindicated by the additional [nonexertional] limitations or

restrictions” to which the individual is subject. Id. As a result, for a claimant who suffers from

nonexertional impairments, the Grids alone cannot provide substantial evidence to determine that

work exists that the claimant can perform despite his or her nonexertional impairments. See

Green v. Schweiker, 749 F.2d 1066, 1072 (3d Cir. 1984); Wallace v. Sec’y of Health and Human

Servs., 722 F.2d 1150, 1156 (3d Cir. 1983).

       In such cases, the ALJ must make “an adjudicative judgment” regarding the extent to

which the occupational base otherwise available to persons with the claimant’s physical

limitations would be eroded by the claimant’s nonexertional limitations. SSR 96-9P, 1996 WL

374185, at *5. That judgment must be supported by substantial evidence, either in the form of

VE testimony or by reliance on a Social Security Ruling (“SSR”) which establishes by

rulemaking that the Commissioner has taken notice of the fact that the particular type of

nonexertional limitation suffered by the claimant does not substantially erode the occupational



                                                  9
base that otherwise would be available to the claimant. See Campbell, 461 U.S. at 467-68; Allen

v. Barnhart, 417 F.3d 396, 402-03 (3d Cir. 2005). The Third Circuit specified in Allen, however,

that “if the Secretary wishes to rely on an SSR as a replacement for a vocational expert, it must

be crystal-clear that the SSR is probative as to the way in which the nonexertional limitations

impact the ability to work, and thus, the occupational base.” 417 F.3d at 407. The cited SSR

must “include a statement explaining how the particular nonexertional limitation(s) under

consideration in the claim being adjudicated affects the claimant’s occupational job base.” Id. at

404.

       In addition, when choosing to rely upon an SSR, the ALJ must provide an explanation of

 “how the specific limitations experienced by [the claimant] would impact his [or her] ability to

 perform” gainful work that the claimant otherwise could perform based on his or her individual

 exertional limitations. Id. The ALJ must connect the claimant’s particular nonexertional

 limitations to findings contained in the cited SSR and must “explain how [the claimant’s]

 particular [nonexertional] impairments relate to the categories or examples in” the cited SSR.

 Meyler v. Comm’r of Soc. Sec., 238 F. App’x 884, 890 (3d Cir. 2007). That ALJ’s explanation

 must make “crystal clear” how the cited SSR language fits the claimant’s particular

 combination of impairments in order to provide an evidentiary basis on which the ALJ can

 determine whether or not jobs exist that the individual claimant is capable of performing

 despite his or her combination of exertional and nonexertional limitations. See Allen, 417 F.3d

 at 405. A generalized citation to an SSR without such an explanation is not sufficient to

 support a determination that a claimant is not disabled. Mininni v. Colvin, No. CV 14-305E,

 2016 WL 1117609, at *3 (W.D. Pa. Mar. 21, 2016); Vanderdys v. Colvin, No. 2:14-CV-6925

 (WJM), 2016 WL 184420, at *7 (D.N.J. Jan. 15, 2016); Kuznetsov v. Astrue, No. 10-7-E, 2012



                                                10
    WL 11028, at *6 (W.D. Pa. Jan. 3, 2012); Rivera v. Astrue, No. 08-220, 2009 WL 1065920, at

    *11 (W.D. Pa. Apr. 20, 2009); Fahy v. Astrue, No. 06-CV-366, 2008 WL 2550594, at *6 (E.D.

    Pa. June 26, 2008).

                 2. The ALJ’s Review of the Medical Evidence

         Between the time Fayyadh entered this country in 2014 as an asylee and the latest

medical records available, which are for November 2015, Fayyadh’s mental health-related

records consist of an initial and one subsequent “Assessment/Comprehensive Biopsychosocial

Adult Evaluation” forms from Northeast Community Center for Behavioral Health, R. at 248-

303, additional mental status examinations conducted by doctors who treated his physical

ailments, see, e.g., id. at 215-47, an opinion by a State agency psychologist, id. at 48-53, and a

consultative examination report, id. at 278-84. 6 Besides noting the paucity of mental health

treatment records, id. at 31, and that the results of Fayyadh’s various mental status examinations

were largely benign, id. at 30, the ALJ considered and gave weight to the opinions of the State

agency examiner and the consultative examiner.

         The State agency examiner, Peter Garito, Ph.D, concluded that Fayyadh did not have

limitations in understanding and memory, but did have limitations in maintaining sustained

concentration and persistence. Id. at 52. More specifically, he opined that Fayyadh was not



6
    Fayyadh contends that the ALJ erred in failing to discuss and provide a sufficient
explanation of his evaluation of these mental health records. Pl.’s Br. at 6-9. Because, as
discussed infra in Section V(B)(3), remand is necessary due to the ALJ’s legal error in his
conclusion at step five of the sequential analysis that a person with Fayyadh’s RFC could
perform jobs that existed within the national economy, the sufficiency or insufficiency of the
ALJ’s RFC analysis would not alter the outcome of this case. Moreover, because the latest
medical records in the record are from 2015, it is likely that, on remand, additional, more recent
medical records may be available, necessitating a new RFC analysis. Accordingly, this
Memorandum Opinion will not further address the adequacy of the ALJ’s RFC analysis.



                                                 11
significantly limited in the ability to carry out very short and simple instructions or even to carry

out detailed instructions. Id. He also opined that Fayyadh did not have significant limitations in

the abilities to: perform activities within a schedule, maintain regular attendance, and be punctual

within ordinary tolerances; sustain an ordinary routine without special supervision; make simple

work-related decisions; complete a normal workday and workweek without interruptions from

psychologically-based symptoms; perform at a consistent pace without an unreasonable number

and length of rest periods; be aware of normal hazards and take appropriate precautions; travel in

unfamiliar places or use public transportation; and set realistic goals or make plans

independently of others. Id. Dr. Garito also stated that Fayyadh had moderate limitations in his

abilities to: maintain attention and concentration for extended periods; work in coordination with

or in proximity to others without being distracted by them; and respond appropriately to changes

in the work setting. Id.

       The consultative examiner, Danielle Meltzer, Psy.D, conducted an interview of Fayyadh

and concluded that “[t]he results of the examination appear to be consistent with psychiatric

problems, but in itself this does not appear to be significant enough to interfere with the

claimant’s ability to function on a daily basis.” Id. at 281. She also submitted a “Medical

Source Statement of Ability to Do Work-Related Activities (Mental)” in which she rated

Fayyadh as having mild restrictions in his abilities to: understand and remember simple

instructions; carry out simple instructions; make judgments on simple work-related decisions;

interact appropriately with the public, supervisors and coworkers; and respond appropriately to

usual work situations and to changes in a routine work setting. Id. at 282-83. Dr. Meltzer rated

Fayyadh as having moderate restrictions in his abilities to: understand and remember complex




                                                 12
instructions; carry out complex instructions; and make judgments on complex work-related

decisions. Id. at 282.

       The ALJ noted Dr. Garito’s evaluation of Fayyadh and concluded that it was “somewhat

consistent with the medical evidence” but found that the record “d[id] not indicate that the

claimant has limitation [sic] in social functioning or day-to-day functioning.” Id. at 31. He,

therefore, afforded it “partial weight.” Id. He also addressed Dr. Meltzer’s evaluation of

Fayyadh and concluded that it was “mostly consistent with the medical record as a whole,” and

he afforded it “significant weight.” Id. Nevertheless, the ALJ did not adopt all of the findings

made by either of those evaluators. In considering at step three of the sequential analysis

whether Fayyadh’s mental health limitations met or medically equaled those of the listings for

affective disorders (Listing 12.04) or for trauma and stressor-related disorders (Listing 12.15),

the ALJ concluded that Fayyadh had no limitations in understanding, remembering, or applying

information or in interacting with others. Id. at 27. He did find, however, that Fayyadh had

moderate limitations in concentrating, persisting or maintaining pace. Id.

               3. The ALJ’s Step Five Analysis Is Legally Deficient

       At step five of the evaluation, the ALJ limited himself to the following analysis:

       If the claimant had the residual functional capacity to perform the full range of
       sedentary work, considering the claimant’s age, education and work experience, a
       finding of “not disabled” would be directed by Medical-Vocational Rule 201.23.
       However, the additional [nonexertional] limitations have little or no effect on the
       occupational base of unskilled sedentary work. A finding of “not disabled” is
       therefore appropriate under the framework of this rule. Social Security Ruling
       96-9p, specifies that the basic mental demands of competitive, remunerative work
       include the abilities on a sustained basis to understand, carry out, and remember
       simple instructions; to respond appropriately to supervision, coworkers and usual
       work situations; and to deal with changes in a routine work setting. The only
       mental limitation found in the above residual functional capacity is that the
       claimant is limited to no more than routine, repetitive tasks. This is consistent
       with meeting the above mental demands from Social Security Ruling 96-9p. The
       claimant is thus able to meet the mental demands of unskilled work.

                                                13
Id. at 32.

        The ALJ’s stated reasoning for his decision is legally insufficient under the well-

established precedent of Sykes, Allen and their progeny. The ALJ was required to cite to valid

evidence in the record to support his determination that jobs existed that Fayyadh could perform

within the limits of his RFC. See Campbell, 461 U.S. at 467-68; Flores v. Comm’r of Soc. Sec.,

No. 15-6356 (RMB), 2016 WL 4689948, at *12 (D.N.J. Sept. 6, 2016). Although a VE was

present at the March 30, 2017 hearing, R. at 37, the ALJ did not take the opportunity to obtain

vocational evidence at the hearing or in post-hearing interrogatories. Instead, he purported to

rely on the list of the “basic mental demands of competitive, remunerative work” set out in SSR

96-9p. Id. at 32. That reliance does not meet Allen’s requirement that the SSR relied upon make

“crystal clear” the extent to which the available occupational base is reduced for a person with

the claimant’s specific combination of exertional and nonexertional impairments. 7 417 F.3d at

407. Indeed, the Allen court specifically rejected an ALJ’s attempt to base his finding that the

claimant’s mental health impairments “d[id] not significantly erode the base of jobs that claimant

is capable of performing” on SSR 85-15. Id. at 400. The Allen ALJ based that factual finding

solely on SSR 85-15’s list of “[t]he basic mental demands of competitive remunerative unskilled

work,” id., which is similarly general in its description of those demands to the list set out above

for SSR 96-9p. 8 The Allen court rejected the ALJ’s reliance on SSR 85-15’s list of the basic

mental demands of unskilled work, stating:


7
    The ALJ in Allen determined that the claimant’s nonexertional limitations were a mild
limitation in his activities of daily living and in concentration and moderate limitations in social
functioning. 417 F.3d at 400.
8
    SSR 85-15 states that the “basic demands of competitive, remunerative, unskilled work
include the abilities (on a sustained basis) to understand, carry out, and remember simple

(Footnote continued on next page)
                                                 14
        Notwithstanding the ALJ’s reference to, and apparent reliance on, this Ruling, we
        are at a loss to find within the Ruling itself the conclusion the ALJ seems to find
        regarding the occupational base for one with Allen’s mental limitations.

        The ALJ makes broad statements regarding Allen’s RFC, as we referenced above,
        but his conclusion only addresses in general fashion the “mental limitations for
        simple, routine, repetitive work.” It does not reference any aspect of SSR 85-15
        that relates Allen’s particular nonexertional limitations to the occupational job
        base.

Id. at 405.

        Cases decided after Allen also have rejected ALJs’ attempts to rely on the

Commissioner’s listing of the basic mental demands of work as an evidentiary basis for finding

that an applicant’s nonexertional limitations did not significantly reduce the occupational base

that would have been available to the claimant based solely on his or her exertional limitations,

whether that reliance was based on SSR 85-15. See, e.g., Kiasonesena v. Berryhill, No. 17-3160,

2018 WL 3350398, at *10 (E.D. Pa. July 6, 2018); Thompson v. Comm’r of Soc. Sec., No. 2:16-

CV-2953 (CCC), 2017 WL 4122431, at *6 (D.N.J. Sept. 15, 2017); Mininni, 2016 WL 1117609,

at *3-4; Fahy, 2008 WL 2550594, at *5-6, or on SSR 96-9p, see, e.g., DeRigo ex rel. DeRigo v.

Comm’r of Soc. Sec., No. 3:17-CV-1523, 2019 WL 1996015, at *7 (M.D. Pa. April 9, 2019);

Morel v. Colvin, No. 4:16-cv-00476-MWB-GBC, 2017 WL 1179972, at *6 (M.D. Pa. Mar. 3,

2017), report and recommendation adopted, No. 4:16-CV-0476, 2017 WL 1162946 (M.D. Pa.

Mar. 29, 2017); Gilyard v. Comm’r of Soc. Sec., No. 13-3299 (SDW), 2014 WL 794580, at *6-7

(D.N.J. Feb. 27, 2014).


instructions; to respond appropriately to supervision, coworkers, and usual work situations; and
to deal with changes in a routine work setting.” 1985 WL 56857, at *4. SSR 85-15 addresses
the use of the Grids “as a framework for evaluating solely nonexertional limitations,” id., while
SSR 96-9p addresses how to determine the “implications of a [RFC] for less than a full range of
sedentary work,” such as when a person with an RFC for sedentary work also has nonexertional
limitations, 1996 WL 374185, at *1, *9.



                                                15
        In the present case, the ALJ made a factual finding that Fayyadh suffered from moderate

limitations in maintaining concentration, persistence or pace. R. at 27. The ALJ’s summary

conclusion that Fayyadh’s mental health limitation had “little or no effect on the occupational

base of unskilled sedentary work,” failed to meet the legal requirements to serve as an

evidentiary basis for his decision. The ALJ was required to explain the “‘fit’ between

[Fayyadh’s] specific nonexertional impairment[], and the way in which the [SSR] dictates that

such nonexertional limitations impact the [occupational] base” otherwise available to him.

Allen, 417 F.3d at 406. SSR 96-9p’s general statement of the basic mental requirements of

unskilled work fails “to explain how the Plaintiff’s impairments would impact [his or] her ability

to perform unskilled work,” Fahy, 2008 WL 2550594, at *6 (rejecting the argument that the

claimant’s moderate limitations in maintaining concentration, persistence or pace was adequately

captured by a limitation to unskilled work and the ALJ’s citation to SSR 85-15 as an evidentiary

basis for his assertion that the “claimant’s ability to perform work at all exertional levels is not

significantly compromised by her non-exertional limits” (internal quotation marks omitted)).

        Like SSR 85-15, SSR 96-9p does not mention the effects on the occupational base of a

moderate limitation in maintaining concentration, persistence or pace. Much like the

corresponding list of basic mental demands stated in SSR 85-15 that the Allen court found failed

to present a sufficient evidentiary basis for a step five finding, SSR 96-9p merely states that, as

to limitations in the “basic mental demands” that it lists, “[a] less than substantial loss of ability

to perform any of the above basic work activities may or may not significantly erode the




                                                  16
occupational base.” 9 1996 WL 374185, at *9. This does not provide the “crystal clear”

administrative finding required by Allen. Here, the only authority on which the ALJ appears

actually to have relied to determine that a moderate limitation in concentration, persistence or

pace “would have little or no effect on the occupation base of unskilled sedentary work,” R. at

32, is his own personal opinion. For this reason, the ALJ’s step five analysis is not supported by

substantial evidence, and this case must be remanded for a proper determination of the extent to

which Fayyadh’s particular mental health limitations may erode the occupational base available

to him. 10

VI.     CONCLUSION

        For the reasons set forth above, I find that the ALJ was not properly appointed as

required by the Appointments Clause and that his findings are not supported by substantial

evidence. Accordingly, Plaintiff’s Request for Review is granted, and the case will be remanded

for another hearing before a properly-appointed ALJ other than the one who heard it previously.


9
     By comparison, SSR 85-15, which the Allen court found to be an insufficient evidentiary
basis for determining the extent of the erosion of the available occupational base, 417 F.3d at
404-05, contained a similarly generalized instruction, stating, that the issue to be decided “is how
much the person’s occupational base . . . is reduced by the effects of nonexertional impairments.
This may range from very little to very much, depending upon the nature and extent of the
impairment.” 1985 WL 56857, at *3.
10
     To the extent the ALJ relied on SSR 96-9p, he also failed to comply with its direction that
“[w]here there is more than a slight impact on the individual’s ability to perform the full range of
sedentary work, if the adjudicator finds that the individual is able to do other work, the
adjudicator must cite examples of occupations or jobs the individual can do and provide a
statement of the incidence of such work in the region where the individual resides or in several
regions of the country.” 1996 WL 374185, at *4. By failing to identify specific occupations that
he found Fayyadh could perform, the ALJ made it impossible for Fayyadh to challenge whether
he could actually perform the requirements of any such specific occupation or for this Court to
perform its “‘duty to scrutinize the record as a whole to determine whether the conclusions
reached are rational.’” Dobrowolsky v. Califano, 606 F.2d 403, 407 (3d Cir. 1979) (quoting
Gober v. Mathews, 574 F.2d 772, 776 (3d Cir. 1978)).



                                                17
An appropriate Order follows.

Dated: October 22, 2019

                                BY THE COURT:



                                /s/ Marilyn Heffley
                                MARILYN HEFFLEY
                                UNITED STATES MAGISTRATE JUDGE




                                     18
